Citation Nr: 1719170	
Decision Date: 05/31/17    Archive Date: 06/06/17

DOCKET NO.  12-25 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for jungle rot of the feet.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and Witness


ATTORNEY FOR THE BOARD

L. Durham, Counsel

INTRODUCTION

The Veteran served on active duty from May 1963 to May 1967.  The Veteran also had subsequent service in the Reserves. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision. 

In September 2013, a hearing was held before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims file.

In January 2015 and June 2016, this issue was remanded by the Board for further development, which has since been conducted.

With regard to the Veteran's representation in this matter, the record shows that, in October 2002, the Veteran executed a VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, in favor of Veterans of Foreign Wars of the United States.  In May 2017, he executed a VA Form 21-22 in favor of Disabled American Veterans.  However, pursuant to 38 C.F.R. § 20.1304 (b) (2016), any request for a change of representation after 90 days following the mailing of notice to the Veteran that an appeal has been certified to the Board for appellate review must be mailed to the Board with a good cause explanation.  Accordingly, the Board may not accept the Veteran's May 2017 change in representation under the provisions of 38 C.F.R. § 20.1304 (b) because this appeal was certified to the Board in January 2017, and his request for a change in representation was received after 90 days of notification that the case had been certified to the Board.  No good cause explanation for a change in representation has been received, and the Veterans of Foreign Wars of the United States participated in a September 2013 hearing and submitted an Informal Hearing Presentation to the Board in January 2017.  Therefore, the Veterans of Foreign Wars of the United States represents the Veteran in this appeal; however, the Veteran's 2017 power of attorney may be recognized upon transfer of the case to the Agency of Original Jurisdiction (AOJ).  See 38 C.F.R. § 20.1304 (b)(1)(i) (2016).
FINDING OF FACT

The Veteran does not have "jungle rot" of the feet, and no diagnosed skin condition is shown by the most probative evidence of record to be etiologically related to a disease, injury, or event in service.


CONCLUSION OF LAW

Jungle rot of the feet was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the United States Court of Appeals for Veterans Claims (Court).  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet.App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The points below focus on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.   

The regulations pertinent to this decision (38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304) were initially provided to the Veteran in the Statement of the Case.  Since he has had adequate notice of the pertinent laws, they will not be repeated here.

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Thus, the Board need not discuss any potential issues in this regard.

Further, the Veteran has not alleged any deficiency with his hearing testimony as to the duties discussed in Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  In this regard, the Federal Circuit ruled in Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) that a Bryant hearing deficiency was subject to the doctrine of issue exhaustion as laid out in Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Thus, the Board need not discuss any potential Bryant problem because the Veteran has not raised that issue before the Board.

After a review of the entire record, the Board has determined that service connection is not warranted for the following reasons. 
1.	The Veteran does not have a current diagnosis of "jungle rot".  The December 2016 VA examiner specifically noted, upon review of the claims file and pertinent evidence, that the Veteran's "jungle rot" resolved.  
2.	The Veteran has been diagnosed with stasis dermatitis, but this condition has not been shown to be etiologically related to his active military service.  
a.	Service treatment records reveal that the Veteran was treated for cellulitis in service.  However, a July 1963 service treatment record reveals the cellulitis was on the left side of his face (not the feet).  An October 1964 service treatment record noted a heat rash and blisters, but these complaints were indicated as pertaining to his back.  Service treatment records do not reveal complaints, treatment, or diagnoses of a skin condition of the feet of any kind.  
b. 	At the April 2015 VA examination, the examiner diagnosed the Veteran with stasis dermatitis and noted that this is a very common condition in the aging population.  The examiner noted the Veteran's reports of cellulitis or "jungle rot" in 1966 while in Vietnam.  The examiner determined that the Veteran has areas of the legs and feet consistent with stasis dermatitis, which is unrelated to a prior infection of cellulitis or "jungle rot".
c. 	In July 2016, the same physician who examined the Veteran in April 2015 determined that the condition claimed was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner noted that the current condition of stasis dermatitis is due primarily to peripheral edema.  The "jungle rot" listed in prior discussions of the patient's medical conditions is an infectious condition due to an infection by a microorganism.  These are two completely separate etiologies that are unrelated medically.  
d. 	In December 2016, a different physician reviewed the file, to include the recent medical opinions, and noted that the Veteran's "jungle rot" resolved.  He currently has stasis dermatitis caused by his chronic lower extremity peripheral edema.  The examiner noted that the edema seems to have developed between October 2015 and June 2016.  Stasis dermatitis is usually related to poor circulation or venous insufficiency in this Veteran's case.  There is not a clear indication in his clinical records of the cause of his current edema and dermatitis.  Main risk factors include an age greater than 50, being overweight, and frequently sitting for long periods of time.  The examiner stated that the current dermatitis is not related to or a result of his in-service "jungle rot".  Records do not indicate any relation to service. 
e. 	As there is no medical evidence to the contrary, the July 2016 and December 2016 VA examiners' opinions are highly probative and dispositive in this matter.  The Board acknowledges that the December 2016 VA opinion mistakenly noted edema as developing between October 2015 and June 2016, after his diagnosis of stasis dermatitis.  However, edema was clearly noted prior to this time, to particularly include at the April 2015 VA examination.  Regardless, together, these medical opinions find that the Veteran's jungle rot has resolved, and that the Veteran's stasis dermatitis is not related to service.  
3.	As discussed in the January 2015 remand, the Veteran has asserted that he developed jungle rot of the feet while on active duty in Vietnam due to severe weather.  He reported at his September 2013 hearing that he was treated during active duty for this condition, and that his condition was called cellulitis at that time.  He reported that he continued to have problems with his feet while in the Reserves, particularly when he was sent on jungle warfare training in Panama.  The Veteran's lay statements and testimony have been considered in this decision.  However, as a layperson, the Veteran is without the appropriate medical training and expertise to offer an opinion on a medical matter, including the diagnosis or etiology of a specific disability.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Moreover, the Board notes that the Veteran's reports of cellulitis of the feet were contradicted by the fact that his service treatment records specifically reveal that his cellulitis was on the left side of his face, not his feet.

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, since the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for jungle rot of the feet is denied.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


